IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                               No. 06-30984                      September 14, 2007
                             Summary Calendar
                                                               Charles R. Fulbruge III
                                                                       Clerk



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

v.

PHILLIP K. SIAS,

                                         Defendant-Appellant.



                Appeal from the United States District Court
                   for the Western District of Louisiana
                            No. 6:99-CR-60034




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


     Phillip Sias, federal prisoner # 10304-035, appeals the denial of his 18
U.S.C. § 3582(c)(2) motion seeking reduction of sentence based on Amendment


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-30984

599 to the United States Sentencing Guidelines. Sias pleaded guilty of using
and carrying a firearm during the commission of a crime of violence in violation
of 18 U.S.C. § 924(c)(1)(A)(ii) and was sentenced to 120 months of imprisonment.
Because he was not sentenced on his conviction under § 924(c)(1)(A)(ii) in con-
junction with any other conviction, Amendment 599 is not applicable to him, and
the denial of his § 3582(c)(2) motion was not an abuse of discretion. See U.S.S.G.
App. C, amend. 599; United States v. Pardue, 36 F.3d 429, 430 (5th Cir. 1994).
Sias’s appeal lacks arguable merit and is dismissed as frivolous. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983) (per curiam); 5TH CIR. R. 42.2.
      Sias filed a § 3582(c)(2) motion based on Amendment 598 to the guidelines,
advancing essentially the same argument presented in his current motion. His
appeal from the denial of that motion was dismissed as frivolous. Sias is cau-
tioned that further frivolous filings may result in the imposition of sanctions, in-
cluding dismissal, monetary penalties, and restrictions on his ability to file ap-
peals in this court and actions in any court subject to this court’s jurisdiction.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2